                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

CRAIG CUNNINGHAM                                    §
                                                    §   Civil Action No. 4:19-CV-458
v.                                                  §   (Judge Jordan/Judge Nowak)
                                                    §
KAREN KEALY, ET AL.                                 §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On October 28, 2019, the report of the Magistrate Judge (Dkt. #7) was entered, containing

proposed findings of fact and recommendations that this case be dismissed without prejudice

pursuant to Federal Rule of Civil Procedure 4(m) due to Plaintiff’s failure to serve Defendants.

Plaintiff filed no objections to the report, but instead, on November 1, 2019, filed an untimely

verified petition in which Plaintiff states “[s]ervice of process can most certainly be effected on all

defendants within 30 days of this petition” (Dkt. #8). Over thirty days have passed since the filing
   .
of Plaintiff’s Verified Petition Regarding Service of Process. To date, Plaintiff has not filed proof

of service for any of the named Defendants.

       Accordingly, and having received the report of the United States Magistrate Judge, and no

objections thereto having been timely filed, the Court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the

findings and conclusions of the Court.

       It is, therefore, ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

       So ORDERED and SIGNED this 9th day of December, 2019.




                                                           ____________________________________
                                                           SEAN D. JORDAN
                                                           UNITED STATES DISTRICT JUDGE
